                                                                                Case 3:18-cv-07354-WHA Document 164 Filed 10/31/19 Page 1 of 2



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                            IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   ALICIA HERNANDEZ, EMMA WHITE,
                                                                         11   KEITH LINDNER, TROY FRYE, COSZETTA                            No. C 18-07354 WHA
United States District Court




                                                                              TEAGUE, IESHA BROWN, RUSSELL and
                                                                              BRENDA SIMONEAUX, JOHN and YVONNE
                               For the Northern District of California




                                                                         12   DEMARTINO, ROSE WILSON, TIFFANIE                              ORDER RE MOTION FOR
                                                                         13   HOOD, GEORGE and CYNDI FLOYD,                                 CLASS CERTIFICATION
                                                                              DEBORA GRANJA, and DIANA TREVINO,
                                                                         14   individually and on behalf of all others similarly
                                                                              situated,
                                                                         15                  Plaintiffs,
                                                                         16     v.
                                                                         17   WELLS FARGO BANK, N.A.,
                                                                         18                  Defendant.
                                                                         19
                                                                         20                                                        /

                                                                         21          In reading the opening motion to certify a class, the Court observes that plaintiffs’
                                                                         22   counsel failed to include any representative of California as the proposed class representative.
                                                                         23   The Court also observes that plaintiffs’ counsel failed to include a request for class certification
                                                                         24   as to their California Homeowners Bill of Rights claim (even though they stated they would
                                                                         25   prove the claim with common proof in their proposed trial plan attached to their motion). The
                                                                         26   Court further observes plaintiffs’ counsel failed to state they were seeking to certify a California
                                                                         27   sub-class, not a nationwide sub-class to pursue their Section 17200 claim.
                                                                         28
                                                                                Case 3:18-cv-07354-WHA Document 164 Filed 10/31/19 Page 2 of 2



                                                                          1          It is true that some effort was made to cure these omissions in plaintiffs’ reply brief but
                                                                          2   that came after defendant’s only opportunity to oppose. It was unfair to raise these points after
                                                                          3   the opposition brief was submitted.
                                                                          4          These points are of particular concern in the event the Court were to certify a California
                                                                          5   only class and to hold in abeyance certification of any other class until after a trial on the
                                                                          6   California class’s claims — a way to test the viability of plaintiffs’ assertions that plaintiffs’
                                                                          7   counsel could present a common method of proof at trial, an assertion that defendant vigorously
                                                                          8   opposes.
                                                                          9          Because of these failings of plaintiffs’ counsel, the Court is inclined to start over and let
                                                                         10   plaintiffs move for class certification anew (limiting its motion to a California class). This
                                                                         11   would be on the condition that plaintiffs’ counsel reimburses defendant for the extra cost
United States District Court
                               For the Northern District of California




                                                                         12   associated with having to rebrief issues to address arguments that should have been briefed from
                                                                         13   the get-go.
                                                                         14          By NOVEMBER 4 AT NOON both sides should submit memoranda UP TO FIVE PAGES
                                                                         15   (without exhibits or attachments) advising the Court of the best way to proceed in this mess. For
                                                                         16   now, the NOVEMBER 6 hearing shall remain on calendar.
                                                                         17          IT IS SO ORDERED.
                                                                         18
                                                                              Dated: October 31, 2019.
                                                                         19                                                          WILLIAM ALSUP
                                                                                                                                     UNITED STATES DISTRICT JUDGE
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                 2
